 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 915 
In the House of Representatives, U. S.,

December 8, 2009
 
RESOLUTION 
Encouraging the Republic of Hungary to respect the rule of law, treat foreign investors fairly, and promote a free and independent press. 
 
 
Whereas, on October 23, 1956, some 100,000 Hungarian citizens began a nation-wide revolt against the Communist government of Hungary and its domination by the Soviet Union; 
Whereas the Hungarian people fought bravely for freedom, democracy, and human rights; 
Whereas, on March 12, 1999, the Government of Hungary, reflecting the will of the Hungarian people, formally became a member of NATO and on May 1, 2005, Hungary became a full member of the European Union; 
Whereas the United States has invested over $9,000,000,000 in Hungary since 1989 and the United States is the fourth-largest contributor and largest non-European contributor to foreign investment in Hungary according to the U.S. Department of Commerce; 
Whereas the Hungarian Investment and Trade Development Agency reports that foreign direct investment has been crucial in boosting Hungary's economic performance and remains the driving force behind Hungary's economic success; 
Whereas in 1997, the Hungarian National Radio and Television Board (ORTT) awarded licenses for two national radio stations, which are set to expire on November 19, 2009; 
Whereas the two licenses are the only ones that allow for nationwide coverage by commercial, rather than state, radio-broadcast services in Hungary; 
Whereas one of these licenses was awarded to a United States company and the other to a European company, each for a total of 12 years; 
Whereas the Financial Times reported on November 6, 2009, that before the bids for renewal of their national licenses were due, these companies were approached by individuals claiming to represent the Socialist and Fidesz Parties in Hungary offering to extend their licenses if the parties received 50 percent of the companies’ equity; 
Whereas the Financial Times also reported on November 6, 2009, that both stations refused this alleged extortion attempt and the ORTT delegates from Fidesz and the ruling Socialist party voted to award the licenses to two politically-connected local bidders instead; 
Whereas the Wall Street Journal reported on November 10, 2009, that Hungary’s Prime Minister and the Chair of the ORTT have publicly decried the process by which these licenses were awarded; 
Whereas the Economist reported on November 7, 2009, that the Chair of the ORTT resigned in protest and refused to sign the politically-motivated contracts; 
Whereas United States investors are an important part of the Hungarian economy and deserve equitable treatment in accordance with United States and Hungarian laws; 
Whereas unfair treatment of foreign companies will deter investment and hinder economic growth in Hungary; and 
Whereas respect for the rule of law and a free and independent press will spur investor confidence in Hungary: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the recent action by the Hungarian National Radio and Television Board that awarded the national community radio licenses; 
(2)encourages the Republic of Hungary to respect the rule of law and treat foreign investors fairly; and 
(3)encouragers the Republic of Hungary to maintain its commitment to a free and independent press. 
 
Lorraine C. Miller,Clerk.
